Citation Nr: 0004656	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  97-10 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
right ear.

2.  Entitlement to service connection for hearing loss in the 
left ear.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for headaches, 
secondary to service-connected dysthymia.


REPRESENTATION

Appellant represented by:	John Stevens Berry


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel
INTRODUCTION

The veteran served on active military duty from October 1983 
to October 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 1996 
and August 1998 of the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska (RO) which, in part, 
denied service connection for hearing loss, tinnitus and 
headaches.

The veteran's substantive appeal (VA Form 9) states that the 
issues on appeal include increased evaluation for dysthymia; 
service connection for tinnitus; service connection for 
headaches; service connection for prostatitis; service 
connection for hearing loss; service connection for urinary 
tract condition; service connection for liver condition; 
entitlement to individual unemployability; and several other 
procedural matters.  The Board finds, however, that the only 
matters in appellate status are service connection for 
hearing loss, tinnitus and headaches.  With respect to an 
increased evaluation for dysthymia and entitlement to 
individual unemployability, the Board observes that a 100 
percent evaluation was awarded for dysthymia and other 
psychiatric conditions in March 1999, and this is considered 
to be a full grant of the claim for an increased rating for 
dysthymia, and it is considered to make the claim for 
entitlement to individual unemployability moot.  With respect 
to the claim for service connection for prostatitis, the 
veteran did not instigate a timely appeal of that matter when 
it was denied in a May 1997 rating decision.  With respect to 
claims for service connection for a urinary tract condition 
and a liver condition, the veteran did not instigate a timely 
appeal of those matters when they were denied in April 1987.  
In order to reopen these claims, the veteran would have to 
submit new and material evidence.  See 38 C.F.R. § 3.156.  
The Board will address the procedural issues raised by the 
veteran in the Reasons and Bases portion of this decision.

During the course of this appeal, an RO decision in August 
1998 granted service connection for dysthymia, depression, 
and post-traumatic stress disorder, and assigned a 50 percent 
rating, effective from October 29, 1996.  In a March 1999 
decision, the RO increased the rating for the veteran's 
service-connected psychiatric disorders to 100 percent.

Finally, in the veteran's initial substantive appeal received 
in April 1997, which pertained solely to the hearing loss 
claims, the veteran indicated he would like a Board hearing.  
However, he later revoked this request in his substantive 
appeal received in February 1999, in which he stated that he 
did not want a Board hearing.


FINDINGS OF FACT

1.  There is no medical evidence of current right ear hearing 
loss as defined by the applicable VA regulation. 

2.  The veteran had some degree of hearing loss in the left 
ear prior to, during, and after service; the only medical 
evidence of hearing loss in the left ear as defined by the 
applicable VA regulation is dated prior to service and almost 
10 years after service; there is no competent medical 
evidence or opinion that supports a finding of a chronic 
worsening of hearing loss during service or that links 
current hearing loss to any incident of service.  

3.  There is no competent medical evidence of a nexus between 
current tinnitus and the period of active service.

4.  There is no competent medical evidence of a nexus between 
current headaches and the period of active service; nor is 
there competent medical evidence that headaches are 
proximately due to the veteran's service-connected dysthymia.


CONCLUSIONS OF LAW

1.  The claim for service connection for hearing loss of the 
right ear is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).
2.  The claim for service connection for hearing loss of the 
left ear is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for headaches is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).


Hearing loss

The veteran contends that during service he spent 80 percent 
of his time around loud machinery and was exposed to loud 
noises while working with tanks in Germany.

Service medical records show that at his enlistment 
examination in May 1983, the veteran had two audiology tests.  
In the first test, at frequencies of 500, 1000, 2000, 3000, 
4000, and 6000, the veteran had pure tone thresholds of 30, 
15, 10, 5, 0 and 25 in the right, and 40, 20, 15, 30, 40 and 
55 in the left.  In the second test, at the same frequencies, 
the veteran had pure tone thresholds of 5, 5, 0, 0, 0 and 20 
in the right, and 15, 5, 0, 0, 35 and 40 in the left.  On his 
report of medical history at enlistment the veteran reported 
no history of hearing loss.  At an audiogram performed in 
July 1986, (at the same frequencies listed above) the veteran 
had pure tone thresholds of 25, 25, 20, 20, 20 and 30 in the 
right, and 20, 20, 15, 10, 25 and 30 in the left.  At a 
physical examination in July 1986, the veteran reported no 
history of hearing loss.

The veteran had a VA medical examination in February 1987.  
He did not complain of hearing loss, and no hearing loss or 
abnormality of the ear was detected.

The veteran had a VA audiological examination in August 1996.  
He reported a history of having had otitis media without 
treatment.  He reported a history of noise exposure including 
three years' experience driving tanks and other fighting 
vehicles.  On examination, pure tone thresholds in the 
frequencies of 500, 1000, 2000, 3000, and 4000 were as 
follows:  15, 10, 10, 15, and 20 in the right; and 20, 15, 
15, 15, and 50 in the left.  Speech recognition scores were 
96 percent in the right and 90 percent in the left.  
Diagnosis was right ear hearing within normal limits and left 
ear hearing within normal limits from 250 Hertz to 3000 Hertz 
with mild to moderate sensorineural hearing loss at 4000 
Hertz and 8000 Hertz.  Word recognition was slightly reduced 
in the left ear.  The configuration of the hearing loss in 
the left ear was consistent with a history of noise exposure, 
however retrocochlear site of lesion could not be 
definitively ruled out and referral to ENT clinic was given.  
Although records from the Grand Island, Nebraska VA Medical 
Center (VAMC) were obtained, they contain no entries 
pertaining to treatment or assessment of hearing loss.

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  A veteran may be entitled to service 
connection if hearing loss was manifested to a compensable 
degree within one year following separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

With regard to the right ear, the veteran has no current 
medical diagnosis of a disability.  The only audiological 
examination performed in recent years shows that he does not 
have hearing loss in the right ear as defined by 38 C.F.R. 
§ 3.385, and the examiner specifically concluded that the 
veteran had normal hearing in that ear.  Thus, he fails to 
satisfy the first element of a well-grounded claim-i.e., a 
current disability-and his claim fails.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

With regard to the left ear, the service medical records show 
that the veteran had hearing loss as defined by 38 C.F.R. 
§ 3.385 when he was initially tested upon entry into service 
in October 1983.  He underwent a second examination 
immediately thereafter, which showed some degree of hearing 
loss (see Hensley v. Brown, 5 Vet. App. 155 (1993), which 
noted that, by some medical authorities, decibel thresholds 
higher than 20 indicate some degree of hearing loss), but not 
quite to the levels that meet the requirements of 38 C.F.R. 
§ 3.385.  The service separation examination audiological 
examination also showed some minimal degree of hearing loss, 
within the meaning of Hensley, but not by VA regulation, with 
slightly elevated decibel levels in the 500 to 3000 Hertz 
range and a lower level at 4000 Hertz.  The August 1996 VA 
audiological examination showed essentially the same findings 
in the 500 to 3000 Hertz range and a higher level at 4000 
Hertz.  Thus, it is apparent that the veteran had some degree 
of hearing loss prior to and upon separation from service, 
with the only evidence of hearing loss as defined by 
38 C.F.R. § 3.385 dated upon entry into service and in 1996.  
Although the 1996 VA examiner stated that the veteran's type 
of hearing loss is consistent with past noise exposure, it 
was also noted that a lesion could not be ruled out.  
Moreover, to the extent that the history obtained from the 
veteran upon the 1996 VA examination might be construed as 
offering an opinion that the left ear hearing loss is due to 
service, such a medical opinion is based on an inaccurate 
factual premise, as it is evident that the examiner did not 
review the claims file, which shows the audiometric evidence 
of preservice hearing loss, and has no probative value in 
supporting a finding that the veteran's left ear hearing loss 
began during service or at some later date as the result of 
service.  Reonal v. Brown, 5 Vet. App. 458 (1993).  

In summary, the Board finds that the veteran had some degree 
of hearing loss in the left ear prior to, during, and after 
service, and the only medical evidence of hearing loss in the 
left ear as defined by the applicable VA regulation is dated 
prior to service and almost 10 years after service.  There is 
no medical evidence or opinion that supports a finding that 
of a chronic worsening of left ear hearing loss during 
service, nor is there competent medical evidence that 
establishes a nexus between current hearing loss of the left 
ear and any incident of service.  

As the Board is not aware of the existence of additional 
available evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.


Tinnitus

The veteran contends he incurred tinnitus in service.  
Service medical records show no reports of tinnitus during 
the period of active duty.  At his physical examination 
shortly before separation in July 1986, the veteran reported 
no history of ear trouble.  At his February 1987 VA medical 
examination, the veteran did not complain of tinnitus.

At his audiological examination in August 1996, the veteran 
reported a history of periodic high frequency tinnitus in the 
left ear for many years.  He stated the tinnitus was 
bothersome.

VAMC records contain a single entry containing complaints of 
ringing in the ears, dated in May 1998.  The ringing occurred 
in both ears about four times per week and lasted about 10 
minutes at a time.  The veteran described a history of noise 
exposure in service, but stated he did not have any ringing 
in the ears at that time.  He stated his last hearing test 
was in August or September 1996, and that he did not have 
much hearing loss.  He was diagnosed with intermittent 
tinnitus.  The onset of the tinnitus was reported as 1986 by 
history.  The claims file contains no other medical evidence 
regarding tinnitus.

The service medical records show no tinnitus, and there is no 
post-service medical evidence of the disorder until 1996, 
almost 10 years after service.  To the extent that the 
history obtained from the veteran upon the 1996 VA 
examination might be construed as offering an opinion that 
the tinnitus is due to service, this evidence simply contains 
a self-reported history from the veteran which was recorded 
by the medical examiner, unenhanced by any additional medical 
comment by that examiner; it does not constitute competent 
medical evidence of the contended  nexus.  A bare 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  There is no indication that the 
examiner reviewed the claims file, which shows no complaint 
of tinnitus during or proximate to service.  It is pertinent 
to note that, while the veteran indicated in 1996 that he had 
had tinnitus since service, he presented no such complaint 
while he was on active duty, including at the time of his 
separation examination.  As there was no indication of 
tinnitus in service, and there is no competent medical 
opinion linking the veteran's current tinnitus to the period 
of active service, the claim must be denied as not well 
grounded.

As the Board is not aware of the existence of additional 
available evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.


Headaches

At the veteran's entrance examination in May 1983, there were 
no reports of headaches.  Service medical records show that 
in August 1984, the veteran complained of headache and 
dizziness.  He was noted to have consumed alcohol recently.  
There was no diagnosis.  At his July 1986 physical shortly 
before separation, the veteran complained of a history of 
frequent or severe headaches.  These were diagnosed as sinus 
headaches due to sinus congestion, and medication was 
prescribed.  In September 1986, the veteran had a headache in 
association with an eye infection.

There are no post-service treatment records pertaining to 
headaches.  There was no discussion of headaches at any of 
the veteran's many psychiatric and counseling sessions.  
There were no complaints of headaches at the veteran's 
February 1987 general VA examination.  A VA examination was 
performed in April 1998 at which the veteran complained of 
headaches on both sides, without vomiting or blurred vision.  
The headaches usually occurred in the afternoon, about twice 
per week.  The veteran stated he had sought treatment from a 
VA doctor in June 1997 regarding the headaches, had been told 
they were tension headaches and had been given Tylenol, which 
was helpful.  Objective findings on VA examination were that 
the veteran did not have migraine headaches, and the physical 
examination was unremarkable.  Diagnosis was tension 
headaches.

The veteran has undergone many VA examinations for 
psychiatric disorders.  Headaches are not discussed at these 
examinations, and there are no opinions provided as to the 
etiology of the veteran's headaches.

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  A 
claim for secondary service connection, like all claims, must 
be well grounded.  Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).

The claim for service connection for headaches on both a 
direct and secondary basis is not well grounded.  On a direct 
basis, the claim fails because there is no evidence of 
treatment for headaches in service, and no medical opinion 
linking the current tension headaches to service.  The 
veteran asserts that his headaches are secondary to service-
connected dysthymia, however there is no competent medical 
evidence to support this theory.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).  There are numerous 
VAMC psychiatric treatment records and these contain no 
indication that headaches are related to the psychiatric 
condition.  Further, the report of examination in April 1998 
at which the veteran was examined for headaches contains no 
conclusion as to the etiology of the headaches other than as 
due to "tension".  Because there is no medical evidence of 
a linkage between the veteran's current tension headaches and 
any headaches in service or the veteran's service-connected 
dysthymia, the claim is not well grounded.

As the Board is not aware of the existence of additional 
available evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.


Ancillary issues

On a VA Form 9, dated in February 1999, the veteran listed 
the following as issues:  entitlement to an 
advisory/independent medical opinion, entitlement to an 
adequate reasons and bases, and entitlement to a thorough and 
contemporaneous examination.  Notwithstanding the veteran's 
characterization of these issues as separately appealable 
issues, the issues of entitlement to an advisory/independent 
medical opinion, a new compensation examination, and adequate 
reasons and bases are ancillary issues to the veteran's 
underlying claims; they are not separately appealable issues.  
These ancillary issues may be contested only as part of an 
appeal on the merits of the decision rendered on the primary 
issue.  Therefore, the denial of the veteran's procedural and 
"duty to assist" contentions are included within the 
present appeals, and do not require a separate notice of 
disagreement, statement of the case, substantive appeal, or 
supplemental statement of the case on these issues. The RO 
correctly treated these as ancillary issues and not as 
separately appealable issues.

With regard to these ancillary procedural issues which relate 
to VA's duty to assist the veteran, as the veteran has not 
presented well-grounded claims as to the issues currently on 
appeal, the duty to assist the veteran does not arise. See 
Slater v. Brown, 9 Vet. App. 240 (1996); Franzen v. Brown, 9 
Vet. App. 235 (1996).  The United States Court of Appeals for 
the Federal Circuit held that only a person who has submitted 
a well-grounded claim can be determined to be a claimant for 
the purpose of invoking the duty to assist provisions of 38 
U.S.C.A. § 5107(a). See Epps v. Gober, 126 F.3d 1464, 1468-69 
(1997).

Specifically with regard to the request for an advisory 
medical opinion, the law provides that, when warranted by the 
medical complexity or controversy involved in a pending 
claim, an advisory medical opinion may be obtained from one 
or more medical experts who are not VA employees.  38 C.F.R. 
§ 3.328.  Further, approval shall be granted only upon a 
determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  In the present case, there 
is no evidence to support a finding that the issues in this 
appeal are of such complexity as to warrant an independent 
medical opinion.  Moreover, neither the veteran nor his 
representative has alleged in what manner the evidence is of 
such medical complexity or controversy so as to warrant such 
an opinion.

The Board concludes that the examinations previously afforded 
to the veteran were adequate and that there is no basis for 
an advisory medical opinion.


ORDER

The claim for service connection for hearing loss of the 
right ear is denied.

The claim for service connection for hearing loss of the left 
ear is denied.

The claim for service connection for tinnitus is denied.

The claim for service connection for headaches is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

